 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        RUBY L. CARR,                                    CASE NO. C18-6005
 9
                               Plaintiff,                ORDER VACATING DISMISSAL
10              v.                                       AND SHOW CAUSE

11      NAVAL BASE KITSAP
        BREMERTON,
12
                               Defendant.
13

14
            The Plaintiff in the above matter requested to electronically file and receive documents
15   on December 21, 2018. However, there was a clerical error when entering the Plaintiff’s email
     address, causing the Plaintiff not to receive any further documents from the Court. That error
16
     has been corrected.
17
            THEREFORE, The Order to Show Cause [Dkt. #7] is VACATED and the Order of
18   Dismissal [Dkt. #8] filed on June 7, 2019 is also VACATED. Plaintiff is required to comply
     with the Federal Rules of Civil Procedure, particularly rule 4(m), and must serve his complaint.
19
            IT IS SO ORDERED.
20
            Dated this 14th day of June, 2019.
21

22                                                       A
                                                         Ronald B. Leighton
23
                                                         United States District Judge
24

     ORDER VACATING DISMISSAL AND SHOW
     CAUSE - 1
